Citation Nr: 0335465	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-07 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1975 to 
February 1980.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision in which 
the RO, inter alia, denied service connection for diabetes 
mellitus.  The veteran filed a notice of disagreement (NOD) 
limited to the diabetes mellitus claim in May 2002, and a 
statement of the case (SOC) was issued later that month.  The 
veteran submitted a substantive appeal in June 2002.  

A travel board hearing was conducted before the undersigned 
in March 2003.  Although there is a Power of Attorney in 
favor of The American Legion of record, the local 
representative advised the undersigned on the day of the 
scheduled hearing that he would not be representing the 
veteran at the March 2003 hearing.  The American Legion filed 
a written brief with the Board in October 2003.  

On April 3, 2003, additional evidence was received at the 
Board.  In a letter dated April 10, 2003, the RO notified the 
veteran that her appeal was being certified to the Board and 
she had 90 days within which to submit additional evidence or 
argument.  On April 15, 2003, the evidence received earlier 
at the Board was received at the RO.  


REMAND

The veteran contends that her currently diagnosed diabetes 
mellitus is related to a diagnosis of "borderline diabetes" 
noted in service.  The Board notes that the service medical 
records are incomplete in that the only medical evidence of 
record during service is the veteran's entrance examination 
and vouchers for treatment by private physicians.  An August 
1998 Administrative Decision by the RO, submitted by a 
military records specialist, certified that the veteran's 
service records were unavailable.  The lack of complete 
service medical records was later noted in the May 2002 SOC 
and by the veteran during the hearing.  The Board notes, 
however, that the available records include vouchers for 
treatment afforded the veteran by private physicians during 
her military service.  It's unclear whether attempts have 
been made to obtain records from the private sources.  
Therefore, the RO should attempt to obtain any records from 
the private physicians identified on the vouchers for 
treatment and the RO should also request that the veteran 
submit copies of all records she has.  

The Board further finds that a VA examination of the veteran 
and a medical opinion based on consideration of her 
documented medical history and assertions, and on any 
additional medical background pertaining to service that may 
become available, is needed to properly adjudicate the claim 
on appeal.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  Hence, the RO should arrange for the 
veteran to undergo an appropriate examination to obtain such 
an opinion.  The veteran is hereby advised that a failure to 
report to any such scheduled examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2003).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file copies of any 
notice(s) of the date and time of the examination sent to the 
veteran by the pertinent VA medical facility.

Prior to scheduling the examination, the Board finds that the 
RO should give the veteran another opportunity to present 
additional information and/or evidence in support of her 
claim.  In a January 2002 letter, the RO notified the veteran 
of the duties to notify and assist imposed by the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  In this letter the RO requested 
that the veteran provide information and, if necessary, 
authorization, to permit it to obtain pertinent outstanding 
medical records, or that the veteran provide the evidence 
herself.  The RO's January 2002 letter indicated a 60-day 
time period within which the veteran was allowed to submit 
additional evidence, and the RO denied the veteran's claim, 
two months later, in March 2002.    

The Board notes, however, that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs (Secretary), No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) (the implementing regulation) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  The Federal Circuit found 
that the 30-day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a duty to notify under the VCAA is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  

The letter soliciting information and/or evidence from the 
veteran, referred to above, included a shorter time period 
for response than that provided by statute.  Therefore, since 
this case is being remanded for the additional development 
described above, the Board finds that the RO must take this 
opportunity to inform the veteran that a full year is allowed 
to submit the additional information and/or evidence 
requested.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  For the sake of 
efficiency, the RO's adjudication of the claim should include 
consideration of the records of private medical treatment 
submitted in April 2003 following the March 2003 hearing.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should undertake appropriate 
action to obtain from the relevant 
private physicians noted on the vouchers 
included in the service medical records 
all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran during service.  All records 
and/or responses received should be 
associated with the claims file.  The RO 
should also request that the veteran 
submit any copies she may have.  

2.  The RO should send to the veteran and 
her representative a letter requesting 
that she provide sufficient information, 
and, if necessary, authorization to 
enable it to obtain any additional 
pertinent evidence not currently of 
record.  The RO should also invite the 
veteran to submit any pertinent evidence 
in her possession, and explain the type 
of evidence that is her ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that she has a full one-year 
period to respond (unless this right is 
waived, in writing).    

3.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  If any records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

4.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, or a reasonable time 
period for the veteran's response has 
expired, the RO should arrange for the 
veteran to undergo an appropriate VA 
examination for information as to the 
current nature and likely etiology of the 
veteran's diabetes mellitus.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

Based on the examination of the veteran 
and review of the record, the examiner 
should offer an opinion, consistent with 
sound medical principles, as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that any currently diagnosed 
diabetes mellitus was incurred in or 
aggravated during the veteran's active 
military service.  In offering the 
opinion, the examiner should comment on 
the veteran's report of a diagnosis of 
"borderline diabetes" during service.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file copies 
of any notice(s) of the date and time of 
the examination sent to the veteran by 
the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary, as well as 
38 U.S.C.A. § 5103 (West 2002), and any 
other applicable legal precedent. 

8.  After completing the requested 
actions and any additional notification 
and/or development action deemed 
warranted, the RO should readjudicate the 
claim for service connection for diabetes 
mellitus, in light of all pertinent 
evidence (to include evidence submitted 
following the March 2003 hearing) and all 
pertinent legal authority.  

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and her representative an 
appropriate SSOC (to include citation to 
38 C.F.R. §§ 3.102 and 3.159 (2003), and 
clear reasons and bases for the RO's 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

